DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Appeal Brief
In response to the appeal brief filed on February 7, 2022:
The 103 rejections set forth in the previous Office Action have been withdrawn.
Response to Arguments
Applicant’s arguments, see pages 3-10 of the Appeal Brief, filed February 7, 2022, with respect to Watanabe in view of Shukutani and Isshiki, all of record, have been fully considered and are persuasive, particularly with respect to the particulars of the array frame, fastener and rod and the method of claims 1 and 21 and to the particulars of the array frames, fastener and rod and corresponding method of claim 22 by which these combined features are provided as recited therein.  The 103 rejections of claims 1-16 and 19-22 have been withdrawn. 
Allowable Subject Matter
Claims 1-16 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
a.  With respect to claim 1, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method of claim 1 including positioning a first array frame to a support structure of a battery pack, mounting the first array frame (a battery cell held within a pocket of the first array frame) 
While the previous Office Action rejected the claims via Watanabe in view of Shukutani and Isshiki, the position has been reconsidered and is withdrawn as the Examiner agrees with Applicant that the cited prior art does not provide sufficient teaching or motivation to provide both the fastener and rod in the first fastener housing of the array frame which holds a battery in the pocket of said array frame.  In addition, the Examiner is persuaded by Applicant’s position regarding the shortcomings of the prior rejections reliance upon In re Japiske.  The particular combination of the fastener and rod in the first fastener housing of the first array frame of claim 1 is therefore held to be novel over the cited prior art of record.  Claims 2-16 and 19-20 are dependent upon claim 1 and allowable for at least the same reasons.
b.  With respect to claim 21, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method of claim 21 including mounting a first array frame (a battery cell held within a pocket of the first array frame) to a support structure of a battery pack wherein the mounting includes inserting a rod and fastener through respective first and second openings, wherein the first opening extends along a first axis and the second opening extends along a second axis transverse to the first axis as recited therein. 
While the previous Office Action rejected the claims via Watanabe in view of Shukutani and Isshiki, the position has been reconsidered and is withdrawn as the Examiner agrees with Applicant that the cited prior art does not provide sufficient teaching or motivation to provide both the fastener and rod in the first fastener housing of the array frame which holds a battery in the pocket of said array frame.  In addition, the Examiner is persuaded by Applicant’s position regarding the shortcomings of the prior rejections reliance upon In re Japiske.  The particular combination of the fastener and rod in the first fastener housing of the first array frame of claim 21 is therefore held to be novel over the cited prior art of record.
c.  With respect to claim 22, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the method of claim 22 including positioning a first array frame relative to a support structure of a battery pack, second and third array frames connected as claimed, mounting the first array frame (a battery cell held within a pocket of the first array frame) to the support structure using a top-down approach wherein a fastener is inserted through a first fastener housing of the first array frame and inserting a rod through the first fastener housing without using the top-down approach.
While the previous Office Action rejected the claims via Watanabe in view of Shukutani and Isshiki, the position has been reconsidered and is withdrawn as the Examiner agrees with Applicant that the cited prior art does not provide sufficient teaching or motivation to provide both the fastener and rod in the first fastener housing of the array frame which holds a battery in the pocket of said array frame.  In addition, the Examiner is persuaded by Applicant’s position regarding the shortcomings of the prior rejections reliance upon In re Japiske.  The particular combination of the fastener and rod in the first fastener housing of the first array frame of claim 22 is therefore held to be novel over the cited prior art of record.  
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725